DETAILED ACTION
Response to Amendment
This is a final office action in response to a communication filed on June 28, 2022.  Claims 6, 8, 10-21, and 24-25 are pending in the application.
Status of Objections and Rejections
The rejection of claims 7 and 9 are obviated by Applicant’s cancellation.
All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
New grounds of rejection are necessitated by the amendments.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25, 8, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murase (WO 2015/012186 published on January 29, 2015; using its corresponding U.S. Patent Pub. 2016/0155948 for citation), supported by Thermo-Fisher as an evidence.
Regarding claim 25, Murase teaches a semiconductor sensor (Fig. 1; [0072] line 2: the semiconductor device) comprising:
a substrate (Fig. 1; [0073] line 2: a substrate 1);
a first electrode (Fig. 1; [0073] line 1: a first electrode 2);
a second electrode (Fig. 1; [0073] lines 1-2: a second electrode 3); and 
a semiconductor layer (Fig. 1; [0074] line 1: a semiconductor layer 4) located between the first electrode and the second electrode (Fig. 1: indicating the semiconductor layer 4 between the first electrode 2 and the second electrode 3), wherein 
the semiconductor layer includes a semiconducting component ([0075] lines 5-6: forming the semiconductor layer by using a CNT composite) to which a target recognition molecule is bonded or attached ([0075] lines 6-7: into which a bio-related material is previously incorporated), 
the target recognition molecule ([0032] lines 1-2: the conjugate polymer is attached to at least a part of the CNT surface; [0064] lines 2-3: the bio-related material capable of selectively interacting with the sensing target substance; here, the conjugated polymer, the bio-related material, and the side chain and the functional group of the conjugated polymer are together deemed to be the target recognition molecule) includes at least a target capture body X ([0064] lines 2-3: the bio-related material capable of selectively interacting with the sensing target substance; thus the bio-related material is deemed to be the target capture body) and a linking group L2 ([0033] lines 1-2: the conjugated polymer has a side chain and at least one functional group; here the side chain is combined deemed to be the linking group),
the target capture body X is a compound represented by formula (1): 

    PNG
    media_image1.png
    42
    184
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    324
    387
    media_image2.png
    Greyscale

Wherein, in formula (1), Ar1 is bonded to the semiconductor component ([0032] lines 14-15: a polythiophene-based polymer capable of readily forming a CNT composite due to ease of attachment to CNT) and is a substituted or unsubstituted aromatic heterocyclic group or a substituted or unsubstituted aromatic hydrocarbon group ([Chem 1] (22): showing the polythiophene-based compound having an unsubstituted aromatic heterocyclic group repeated in the chain molecule; [0037] lines 3-4: n represents the number of repetitions and is from 2 to 1,000; here at least when n = 2, the polythiophene-based compound is a compound, not a macromolecule, having an unsubstituted aromatic heterocyclic group);
L2 is the linking group L2 and has number of atom(s) N2 from the atom bonded directly to the atom bonded directly to X of 5 or more and 30 or less ([Chem 1] (22) shows a side chain having the number of atoms 10); and
X is the target capture body X ([Chem 1] (22): the functional group -COOH carboxy group; [0027] lines 2-3, 6-12: at least one functional group, such as a carboxy group, which is contained in at least a part of the composite, whereby detection of a sensing target substance is facilitated by interacting with the sensing target substance through chemical bonding, hydrogen bonding, ionic bonding, coordination bonding, electrostatic interaction, oxidation/reduction reaction, etc.) and is a protein or nucleic acid ([0031] lines 1-3: the configuration of introduction of a functional group into the CNT composite may be a configuration where the functional group is included in a part of the organic substance; lines 7-8, 31: human immunoglobulin G; here IgG is deemed to be a protein) having a molecular weight of 20,000 or higher and 200,000 or lower (as evidenced by ThermoFisher, page 4: indicating IgG having a molecular weight of 150kDa).

Regarding claim 8, the designation “wherein Ar1 is the substituted or unsubstituted aromatic hydrocarbon group in formula (1), and the aromatic hydrocarbon group, excluding any substituent, has 14 or more and 22 or less carbon atoms” is optional, i.e., an optional limitation in claim 25 on which claim 8 depends and not required in the prior art reference.

Regarding claim 11, Murase teaches the target capture body X is immunoglobulin ([0031] lines 1-3: the configuration of introduction of a functional group into the CNT composite may be a configuration where the functional group is included in a part of the organic substance; lines 7-8, 31: human immunoglobulin G).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 6, 10, 12-21, and 24 is/are rejected under 35 U.S.C. §103 as being unpatentable over Murase in view of Ohiro (U.S. Patent Pub. 2013/0230897).
Regarding claims 6 and 15, Murase teaches a semiconductor sensor (Fig. 1; [0072] line 2: the semiconductor device) comprising:
a substrate (Fig. 1; [0073] line 2: a substrate 1);
a first electrode (Fig. 1; [0073] line 1: a first electrode 2);
a second electrode (Fig. 1; [0073] lines 1-2: a second electrode 3); and 
a semiconductor layer (Fig. 1; [0074] line 1: a semiconductor layer 4) located between the first electrode and the second electrode (Fig. 1: indicating the semiconductor layer 4 between the first electrode 2 and the second electrode 3), wherein 
the semiconductor layer includes a semiconducting component ([0075] lines 5-6: forming the semiconductor layer by using a CNT composite) to which a target recognition molecule is bonded or attached ([0075] lines 6-7: into which a bio-related material is previously incorporated), 
the target recognition molecule ([0032] lines 1-2: the conjugate polymer is attached to at least a part of the CNT surface; [0064] lines 2-3: the bio-related material capable of selectively interacting with the sensing target substance; here, the conjugated polymer, the bio-related material, and the side chain and the functional group of the conjugated polymer are together deemed to be the target recognition molecule) includes at least a target capture body X ([0064] lines 2-3: the bio-related material capable of selectively interacting with the sensing target substance; thus the bio-related material is deemed to be the target capture body) and a linking group L2 ([0065] line 4: a functional group; [0033] lines 1-2: the conjugated polymer has a side chain and at least one functional group; here the side chain and the functional group is combined deemed to be the linking group),
the target capture body X is immunoglobulin ([0031] lines 1-3: the configuration of introduction of a functional group into the CNT composite may be a configuration where the functional group is included in a part of the organic substance; lines 7-8, 31: human immunoglobulin G);
the target recognition molecule is a macromolecular compound ([Chem 1] (22) as annotated; here the polythiophene-based polymer is a chain macromolecule with repetition of n monomers, [0037] lines 3-4: n represents the number of repetitions and is from 2 to 1,000; here at least when n = 1,000, the polythiophene-based polymer is a macromolecular compound) represented by a general formula (2) as a repeating unit: 

    PNG
    media_image3.png
    79
    135
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    324
    387
    media_image2.png
    Greyscale

wherein, in the general formula (2), Ar2 is bonded to the semiconducting component ([0032] lines 14-15: a polythiophene-based polymer capable of readily forming a CNT composite due to ease of attachment to CNT) and is a substituted or unsubstituted aromatic heterocyclic group or a substituted or unsubstituted aromatic hydrocarbon group ([Chem 1] (22): showing the polythiophene-based polymer having an unsubstituted aromatic heterocyclic group repeated in the chain molecule);
L2 is the linking group L2 and has number of atom(s) N2 from the atom bonded directly to the atom bonded directly to X of 5 or more and 30 or less ([Chem 1] (22) shows a side chain having the number of atoms 10); and
X is the target capture body X ([Chem 1] (22): the functional group -COOH carboxy group; [0027] lines 2-3, 6-12: at least one functional group, such as a carboxy group, which is contained in at least a part of the composite, whereby detection of a sensing target substance is facilitated by interacting with the sensing target substance through chemical bonding, hydrogen bonding, ionic bonding, coordination bonding, electrostatic interaction, oxidation/reduction reaction, etc.).

Murase does not explicitly disclose the target capture body is a substructure of immunoglobulin having a molecular weight of 20,000 or higher and 200,000 or lower, the substructure of immunoglobulin has a heavy chain with a hinge region and forms a bond to the linking group L2 in the hinge region of the heavy chain (claim 6) or the molecular weight of the substructure of immunoglobulin is 20,000 or higher and 120,000 or lower (claim 15).
However, Ohiro teaches the use of labeled probes and a water-soluble carrier for detection and measurement to be performed with high sensitivity and stability ([0001] lines 6-9).  The “probe” means a binding partner that interacts with a target substance, such as an antibody or an antibody fragment, e.g., Fab’, F(ab’)2, Fab, or IgG ([0020] lines 1-7).  As evidence by ThermoFisher, Fab’ fragment has a molecular weight of 55,000 Da (ThermoFisher, page 3, Section of Fab’ fragments, line 1).  Thus, Ohiro teaches a substructure of immunoglobulin (Fab’) having a molecular weight of 55,000 Da, within the claimed range of 20,000 or higher and 200,000 or lower (for claim 6) and the claimed range of 20,000 or higher and 120,000 or lower (for claim 15).  The substructure of immunoglobin, i.e., Fab’, has a has a heavy chain with a hinge region (as annotated, ThermoFisher, page 3: Fig. indicating the types of antibody fragments, wherein Fab’ contains a heavy chain and a light chain), and Fab’ fragment contains a free sulfhydryl group that may be alkylated or utilized in conjugation with an enzyme, toxin or other protein of interest (page 3, section Fab’ fragments, lines 1-3).   Thus, the sulfhydryl group is within the hinge region and must be linked to the linking group L2 so that the opposite end is antigen-binding site (page 2: IgG structure has antigen binding site; page 3, as annotated, types of antibody fragments).

    PNG
    media_image4.png
    298
    713
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murase by substituting the immunoglobulin G with Fab’ (a fragment of the antibody of immunoglobulin) as taught by Ohiro because both the antibody (e.g., immunoglobulin G) or antibody fragments (e.g., Fab’) are suitable materials as probes that interact with a target substance for sensing ([0020] lines 1-7).  The suggestion for doing so would have been that Fab’, a substructure of immunoglobulin G, is a suitable material for being used as a probe to sense target substance and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Furthermore, a simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim10, Murase teaches the number of atom(s) N2 is 8 or more and 16 or less (page 6, [Chem. 1] (22) shows the number of atoms N in the side chain is 10, as annotated in the formula).

Regarding claims 12-13, Murase discloses all limitations of claim 25 as applied to claim 25.  Murase does not explicitly disclose the target capture body X is a substructure of immunoglobulin (claim 12) or the substructure of immunoglobulin has a heavy chain with a hinge region and forms a bond to the linking group L2 in the hinge region of the heavy chain (claim 13).
However, Ohiro teaches the use of labeled probes and a water-soluble carrier for detection and measurement to be performed with high sensitivity and stability ([0001] lines 6-9).  The “probe” means a binding partner that interacts with a target substance, such as an antibody or an antibody fragment, e.g., Fab’, F(ab’)2, Fab, or IgG ([0020] lines 1-7).  The substructure of immunoglobin, i.e., Fab’, has a has a heavy chain with a hinge region (as annotated, ThermoFisher, page 3: Fig. indicating the types of antibody fragments, wherein Fab’ contains a heavy chain and a light chain), and Fab’ fragment contains a free sulfhydryl group that may be alkylated or utilized in conjugation with an enzyme, toxin or other protein of interest (page 3, section Fab’ fragments, lines 1-3).   Thus, the sulfhydryl group is within the hinge region and must be linked to the linking group L2 so that the opposite end is antigen-binding site (page 2: IgG structure has antigen binding site; page 3, as annotated, types of antibody fragments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murase by substituting the bio-related material (e.g., human immunoglobulin G IgG) with Fab’ (a fragment of the antibody of immunoglobulin) as taught by Ohiro because both the antibody (e.g., immunoglobulin) or antibody fragments (e.g., Fab’) are suitable materials as probes that interact with a target substance for sensing ([0020] lines 1-7).  The suggestion for doing so would have been that Fab’, a substructure of immunoglobulin, is a suitable material for being used as a probe to sense target substance and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Furthermore, a simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).

Regarding claim 14, the limitation “wherein the substructure of immunoglobulin is a substructure of immunoglobulin that selectively interacts with at least one of hemoglobin or glycated hemoglobin” is functional limitation in apparatus claims. MPEP 2114 (II).  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Murase in view of Ohiro discloses the substructures (e.g., Ohiro, [0020] line 6: Fab’) of immunoglobulin to be used as probes, which is the same fragment as disclosed in the specification (e.g., Specification, Fig. 8A: substructure 17: Fab’), so it would have the same property and ability that selectively interacts with at least one of hemoglobin or glycated hemoglobin. MPEP 2112.01(I).

Regarding claim 16, Murase teaches the linking group L2 contains at least one structure selected from the group consisting of an ether bond, an amide bond, and an imide bond ([0031] lines 1-2: a functional group into the CNT composite; lines 10-11: examples include diethylene glycol bis(3-aminopropyl)ether; which consists of an ether bond).

Regarding claim 17, Murase teaches the linking group L2 contains a five-member ring structure (page 8, [Chem I] (45)).

Regarding claim 18, Murase teaches the semiconducting components is carbon nanotube ([0040] lines 5-7: to obtain high semiconductor properties, it is preferable to use a single-wall CNT; [0022] lines 1-2: the carbon nanotube referred to as CNT).

Regarding claim 19, Murase teaches a conjugated polymer is attached to at least a part of the semiconducting component ([0032] lines 1-3: the conjugated polymer is one preferable example of the organic substance attached to the at least a part of the CNT surface). 

Regarding claim 20, Murase teaches the semiconductor sensor further comprising a third electrode (Fig. 2; [0048] line 7: a third electrode 5).

Regarding claim 21, Murase teaches a substance originated from a living organism is a detection target ([0069] lines 1, 3, 8: the sensing target substance includes body tissue).
Further, the designation “wherein a substance originated from a living organism is a detection target” is directed to a material or article worked upon.  "Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim." Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, "[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Young, 75 F.2d. 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). MPEP 2115.

Regarding claim 24, Murase teaches a semiconductor sensor (Fig. 1; [0072] line 2: the semiconductor device) comprising:
a substrate (Fig. 1; [0073] line 2: a substrate 1);
a first electrode (Fig. 1; [0073] line 1: a first electrode 2);
a second electrode (Fig. 1; [0073] lines 1-2: a second electrode 3); and 
a semiconductor layer (Fig. 1; [0074] line 1: a semiconductor layer 4) located between the first electrode and the second electrode (Fig. 1: indicating the semiconductor layer 4 between the first electrode 2 and the second electrode 3), wherein 
the semiconductor layer includes a semiconducting component ([0075] lines 5-6: forming the semiconductor layer by using a CNT composite) to which a target recognition molecule is bonded or attached ([0075] lines 6-7: into which a bio-related material is previously incorporated), 
the target recognition molecule ([0032] lines 1-2: the conjugate polymer is attached to at least a part of the CNT surface; [0064] lines 2-3: the bio-related material capable of selectively interacting with the sensing target substance; here, the conjugated polymer, the bio-related material, and the side chain and the functional group of the conjugated polymer are together deemed to be the target recognition molecule) includes at least a target capture body X ([0064] lines 2-3: the bio-related material capable of selectively interacting with the sensing target substance; thus the bio-related material is deemed to be the target capture body) and a linking group L2 ([0033] lines 1-2: the conjugated polymer has a side chain and at least one functional group; here the side chain is combined deemed to be the linking group),
the target capture body X is immunoglobulin ([0031] lines 1-3: the configuration of introduction of a functional group into the CNT composite may be a configuration where the functional group is included in a part of the organic substance; lines 7-8, 31: human immunoglobulin G), and
a number of atoms N in the linking group L2 from the atom bonded to the semiconducting component, or from the atom bonded to a group attached to the semiconducting component to the atom bonded directly to the target capture body X is 8 or more and 16 or less ([Chem 1] (22) as annotated: indicating side chain having the number of atoms 10).

Murase does not explicitly disclose the target capture body is a substructure of immunoglobulin having a molecular weight of 20,000 or higher and 200,000 or lower, the substructure of immunoglobulin has a heavy chain with a hinge region and forms a bond to the linking group L2 in the hinge region of the heavy chain.
However, Ohiro teaches the use of labeled probes and a water-soluble carrier for detection and measurement to be performed with high sensitivity and stability ([0001] lines 6-9).  The “probe” means a binding partner that interacts with a target substance, such as an antibody or an antibody fragment, e.g., Fab’, F(ab’)2, Fab, or IgG ([0020] lines 1-7).  As evidence by ThermoFisher, Fab’ fragment has a heavy chain with a molecular weight of 55,000 Da (ThermoFisher, page 3, Section of Fab’ fragments, line 1).  Thus, Ohiro teaches a substructure of immunoglobulin (Fab’) having a molecular weight of 55,000 Da, within the claimed range of 20,000 or higher and 200,000 or lower.  The substructure of immunoglobin, i.e., Fab’, has a has a heavy chain with a hinge region (as annotated, ThermoFisher, page 3: Fig. indicating the types of antibody fragments, wherein Fab’ contains a heavy chain and a light chain), and Fab’ fragment contains a free sulfhydryl group that may be alkylated or utilized in conjugation with an enzyme, toxin or other protein of interest (page 3, section Fab’ fragments, lines 1-3).   Thus, the sulfhydryl group is within the hinge region and must be linked to the linking group L2 so that the opposite end is antigen-binding site (page 2: IgG structure has antigen binding site; page 3, as annotated, types of antibody fragments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Murase by substituting the immunoglobulin G with Fab’ (a fragment of the antibody of immunoglobulin) as taught by Ohiro because both the antibody (e.g., immunoglobulin G) or antibody fragments (e.g., Fab’) are suitable materials as probes that interact with a target substance for sensing ([0020] lines 1-7).  The suggestion for doing so would have been that Fab’, a substructure of immunoglobulin G, is a suitable material for being used as a probe to sense target substance and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. MPEP § 2144.07.  Furthermore, a simple substitution of one known element for another to obtain predictable results is prima facie obvious. MPEP 2141(III)(B).
Response to Arguments
Applicant’s arguments with respect to claims 6-21 have been considered but are unpersuasive in light of new grounds for rejection.  
Applicant argues neither Murase nor Ohiro fails to disclose or suggest a target recognition molecule of formula (2) employing a linking group L2 of 5 to 30 atoms or 8 to 16 atoms that is bonded to the hinge region of the heavy chain of immunoglobulin substrate X that is a target capture body X that is a substructure of immunoglobin (page 9, para. 3, lines 7-11; page 9, last para. to page 10, para. 1).  This argument is unpersuasive because Murase teaches a target recognition molecule [Chem 1] (22) (as annotated, [Chem 1] (22) is the same as the claimed formula (2): a polythiophene-based polymer), i.e., a macromolecular compound, with a side chain (the linking group L2) having 10 atoms.  Although Murase uses immunoglobin as the target capture body X, Ohiro teaches both immunoglobin (the antibody) and a substructure of immunoglobulin (e.g., Fab’) having a molecular weight of 55 kDa (within a molecular weight range of 20,000 to 200,000) for being a probe that interacts with a target substance (Ohiro, [0020] lines 1-7).  Thus, it is obvious to modify Murase by substituting the immunoglobin with its substructure, Fab’, based upon its suitability § 2144.07.  As evidenced by ThermoFisher, Fab’ contains a heavy chain and a light chain, with a free sulfhydryl group (from the hinger region) that is utilized for conjugation (page 3, section Fab’ fragments, lines 1-3).  Thus, this sulfhydryl group of Fab’ must be the connecting site to the linking group L2, while the opposite end of Fab’ is an antigen binding site (page 3: as annotated, types of antibody fragments).
Applicant argues Murase fails to provide the target recognition molecule of formula (1) wherein Ar1 is not a repeating unit such that it is not a polymer (page 9, para. 3, lines 12-14).  This argument is unpersuasive because Murase teaches the polythiophene-based polymer having n repetitions that is from 2 to 1,000 ([Chem 1] (22); [0037] lines 3-4).  Thus, the formula of [Chem 1] (22) is (i) either a macromolecular compound (e.g., n = 1,000) as claimed formula (2) or (ii) a compound (e.g., n = 2) as claimed formula (1) and not a macromolecule.
In response to applicant's argument that both Murase and Ohiro fail to recognize or suggest the advantageous properties exhibited by embodiments of the present inventions (page 10, para. 2, lines 1-2), the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795                              

/LUAN V VAN/           Supervisory Patent Examiner, Art Unit 1795